Per Curiam.
The plaintiff, a school teacher, was injured while driving to the high school at Bradley Beach, where she was employed. *523The injury was the result of a collision between the car in which she was riding and one driven by the defendant Lola Boice and owned by her co-defendant, the John C. Boice Company. The trial resulted in a verdict in plaintiff’s favor, the jury awarding her $2,500. She applied for and obtained a rule to show cause, claiming that this verdict was grossly inadequate. The defendants also applied for a rule, claiming that the finding of the jury that the accident was the result of any carelessness on the part of the defendant Lola Boice was contrary to the great preponderance of the evidence, and a rule was also allowed to them.
In Miller v. Liva, 8 N. J. Mis. R. 692, this court, in dealing with a situation similar to that in the case now before us, held that “as all of the parties to this litigation concur in the conclusion that the verdict is the result of prejudice on the part of the jury and is not based upon the preponderance of the evidence, we conclude that the proper course is to make both rules absolute and to direct a new trial on all the issues.”
Following the precedent established in the ease cited, both of the rules to show cause which are now before us will be made absolute.